United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.L., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0619
Issued: December 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 11, 2021 appellant filed a timely appeal from a February 12, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $90,771.08 for which she was without fault, for
the period May 1, 2013 through August 15, 2020, because she concurrently received Social
Security Administration (SSA) age-related retirement benefits and FECA wage-loss
compensations without an appropriate offset; (2) whether OWCP properly denied waiver of
recovery of the overpayment; and (3) whether OWCP properly required recovery of the

1

5 U.S.C. § 8101 et seq.

overpayment by deducting $457.36 every 28 days from appellant’s continuing compensation
payments.
FACTUAL HISTORY
On September 17, 1999 appellant, then a 48-year-old flat sorter operator, filed an
occupational disease claim (Form CA-2) alleging that she sustained overuse syndrome and
tendinitis of the right hand while keying in the performance of duty on or before August 14, 1999.
OWCP accepted the claim for right hand and wrist tenosynovitis and right carpal tunnel syndrome.
Appellant performed full-time limited-duty work from September 16, 1999 through May 11, 2009.
OWCP paid her wage-loss compensation for intermittent work absences related to the accepted
conditions.
On May 12, 2009 appellant claimed a recurrence of disability (Form CA-2a) commencing
that date as there was no work available within her medical limitations. OWCP paid her wageloss compensation on the periodic rolls, effective June 7, 2009.
Appellant began receiving SSA disability benefits in November 2009.
By decision dated April 28, 2011, OWCP reduced appellant’s wage-loss compensation
effective May 8, 2011, based on her capacity to earn wages in the constructed position of Gate
Guard, Department of Labor, Dictionary of Occupational Titles (DOT) #379.367-010, at the rate
of $340.00 per week.
In a January 27, 2012 letter, appellant elected to receive retirement benefits through the
Office of Personnel Management retroactive to July 19, 2011. On April 24, 2012 she elected to
receive FECA wage-loss compensation in lieu of OPM retirement benefits effective
April 20, 2012. OWCP resumed appellant’s wage-loss compensation on the periodic rolls.
On December 10, 2012 OWCP informed appellant that section 8116(d)(2) of FECA
(5 U.S.C. § 8116(d)(2)) requires that her continuing compensation benefits be reduced if she
begins receiving SSA retirement benefits based on her age and federal service. It advised that
because she was approaching her 62 nd birthday they were notifying her of this requirement. OWCP
further advised that failure to report receipt of retirement benefits to OWCP could result in an
overpayment of compensation, which could be subject to recovery.
In a June 25, 2013 letter, SSA noted that appellant was entitled to monthly retirement
benefits commencing May 2013. Appellant’s retirement coverage was listed as Federal
Employees Retirement System (FERS). 2
On January 17, 2020 OWCP provided SSA a dual benefits calculation form. It listed the
computation period as May 11, 2009 to present. On August 4, 2020 OWCP received the
completed FERS/SSA dual benefits calculation form, wherein SSA calculated SSA benefit rates
2

In a November 28, 2016 letter, SSA notified appellant that her SSA benefits would change from disability
retirement to age-related retirement beginning in December 2016 as she would attain the full retirement age on
December 9, 2016.

2

with and without a FERS offset from May 1, 2013 through July 2020. Beginning May 1, 2013,
the SSA rate with FERS was $1,268.80 and without FERS was $428.10. Beginning December 1,
2013, the SSA rate with FERS was $1,287.80 and without FERS was $434.50. Beginning
December 1, 2014, the SSA rate with FERS was $1,309.70 and without FERS was $441.90.
Beginning November 1, 2015, the SSA rate with FERS was $1,309.70 and without FERS was
$441.90. Beginning December 1, 2016, the SSA rate with FERS was $1,797.00 and without FERS
was $631.00. Beginning December 1, 2017, the SSA rate with FERS was $1,832.90 and without
FERS was $643.60. Beginning December 1, 2018, the SSA rate with FERS was $1,884.20 and
without FERS was $661.60. Beginning December 1, 2019, the SSA rate with FERS was $1,914.30
and without FERS was $672.10. Beginning July 1, 2020, the SSA rate with FERS was $1,914.30
and without FERS was $672.10. At the bottom of the FERS/SSA dual benefits calculation form,
SSA indicated that appellant was entitled to SSA retirement benefits “from May 2013 to
November 2015” and “from December 2016 to [p]resent.” SSA noted that “[i]n between that
time,” she was entitled to SSA disability benefits, and that the FERS/SSA dual benefit offset
applied for the periods in which she received SSA retirement benefits.
On September 4, 2020 OWCP prepared a FERS offset calculation based on the SSA
documentation wherein it noted the calculation of appellant’s overpayment from May 1, 2013
through August 15, 2020.3 It determined that: during the period May 1, 2013 through
November 30, 2013, she received an overpayment in the amount of $5,931.09; during the period
December 1, 2013 through November 30, 2014, appellant received an overpayment in the amount
of $10,267.73; during the period December 1, 2014 through November 30, 2015, appellant
received an overpayment in the amount of $10,442.21; during the period December 1, 2016
through November 30, 2017, appellant received an overpayment in the amount of $14,030.44;
during the period December 1, 2017 through November 30, 2018, appellant received an
overpayment in the amount of $14,310.81; during the period December 1, 2018 through
November 30, 2019, appellant received an overpayment in the amount of $14,711.51; and during
the period December 1, 2019 through August 15, 2020, appellant received an overpayment in the
amount of $10,606.48. The total overpayment was determined to be $80,300.26.
On September 8, 2020 OWCP issued a preliminary overpayment determination, finding
that an overpayment of compensation in the amount of $90,771.08 had been created because the
SSA/FERS offset was not applied to payments for the period May 1, 2013 through
August 15, 2020. It determined that: during the period May 1 through November 30, 2013,
appellant received an overpayment in the amount of $5,931.09; during the period De cember 1,
2013 through November 30, 2014, appellant received an overpayment in the amount of
$10,267.73; during the period December 1, 2014 through November 30, 2016, appellant received
an overpayment in the amount of $20,913.03; during the period De cember 1, 2016 through
November 30, 2017, appellant received an overpayment in the amount of $14,030.44; during the
period December 1, 2017 through November 30, 2018, appellant received an overpayment in the
amount of $14,310.81; during the period December 1, 2018 through November 30, 2019, appellant
received an overpayment in the amount of $14,711.51; and during the period December 1, 2019
through August 15, 2020, appellant received an overpayment in the amount of $10,606.48.

3

The worksheet notes that the overpayment calculations were certified as correct.

3

OWCP determined that appellant was without fault in the creation of the overpayment
because she relied on misinformation given in writing by OWCP or another government agency,
which she had reason to believe was connected with the administration of benefits. It requested
that she submit a completed overpayment recovery questionnaire (Form OWCP-20) to determine
a reasonable repayment method, and advised her that she could request a waiver of recovery of the
overpayment. OWCP further requested financial information, including copies of income tax
returns, bank account statements, bills, pay slips, and any other records to support income and
expenses. It further notified appellant that, within 30 days of the date of the letter, she could
contest the overpayment and request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.
In response, appellant provided a Form OWCP-20 signed on September 16, 2020
requesting a prerecoupment hearing. 4 She contended that the overpayment should be waived as
she was found without fault in the creation of the overpayment and she had fully and accurately
reported all SSA benefits to OWCP. Appellant noted monthly household income in the amount
of $4,732.00, including $1,769.00 in SSA benefits, $1,119.00 from her spouse who resided with
her, and $1,844.00 in FECA compensation. She listed monthly expenses of $1,910.00, including
$270.00 in rent or mortgage, $400.00 for food, $200.00 for clothing, $371.00 for utilities, $300.00
in miscellaneous expenses, $239.00 for a telecommunications package, and $130.00 in debt
repayment. Appellant also listed assets of $500.00 cash, noting that she would not disclose her
checking or savings account balances. She asserted that she did not own stocks, bonds, or valuable
personal property. In an attached statement, appellant noted that she had a Thrift Savings Plan
account, but did not disclose the account balance. She did not submit documentation of her
income, assets, or expenses.
By decision dated February 12, 2021, an OWCP hearing representative finalized that the
September 8, 2020 preliminary overpayment determination that appellant had received an
overpayment of compensation in the amount of $90,771.08 for the period May 1, 2013 through
August 15, 2020, because OWCP had failed to offset her compensation payments by the portion
of her SSA benefits that were attributable to federal service and that appellant did not have actual
knowledge of the calculation error. The hearing representative further found that she was without
fault in the creation of the overpayment, but denied waiver of recovery of the overpayment because
the evidence of record failed to establish that recovery of an overpayment would defeat the purpose
of FECA as her monthly income exceeded her reported monthly expenses by more than $50.00.
Additionally, appellant did not submit written documentation to support her assets, income, and
expenses. The hearing representative further found that recovery of the overpayment would not
be against equity and good conscience as appellant had not shown that she would experience severe
financial hardship in attempting to repay the debt, and that she had not asserted detrimental

4

In a notice dated November 10, 2020, OWCP’s Branch of Hearings and Review notified appellant that a telephonic
hearing would be conducted in her case on January 6, 2021 at 12:00 p.m., Eastern Standard Time (EST) and provided
the call-in number and passcode. In a telephone memorandum (Form CA-110) dated January 7, 2021, OWCP’s
Branch of Hearings and Review noted that she had left a voice mail message at 3:04 p.m. EST indicating that she
thought that the hearing was scheduled from 12:00 p.m. Pacific Standard Time. As the hearing could not be
rescheduled, the Branch of Hearings and Review conducted a review of the written record.

4

reliance. OWCP’s hearing representative required recovery of the overpayment by deducting
$457.36 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States. 6
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of SSA age-related retirement benefits that are attributable
to federal service of the employee.7 FECA Bulletin No. 97-09 provides that FECA benefits have
to be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit. 8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation.
The evidence of record indicates that, while appellant was receiving wage-loss
compensation benefits under FECA, she was also receiving SSA age-related retirement benefits
that were attributable to her federal service without appropriate offset. A claimant cannot
concurrently receive FECA wage-loss compensation and SSA age-related retirement benefits
attributable to federal service for the same period. 9 Consequently, fact of overpayment has been
established. 10
The Board further finds, however, that this case is not in posture for decision regarding the
period(s) and amount of overpayment.
To determine the amount of the overpayment, the portion of the SSA age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received
5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); M.R., Docket No. 20-1622 (issued June 30, 2021); S.S., Docket No. 19-1945 (issued
March 25, 2021); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).
8

FECA Bulletin No. 97-09 (February 3, 1997).

9

Supra note 6. M.R., supra note 7; M.R., Docket No. 20-0427 (issued October 30, 2020). See also N.B., Docket
No. 18-0795 (issued January 4, 2019); A.C., Docket No. 18-1550 (issued February 21, 2019).
10

See K.H., Docket No. 18-0171 (issued August 2, 2018).

5

documentation from SSA with respect to the specific amount of SSA age-related retirement
benefits that were attributable to federal service. SSA provided age-related retirement benefit rates
with and without FERS for specific periods commencing May 1, 2013 through August 15, 2020.
SSA also indicated, in the remarks section of the form, that appellant was entitled to SSA agerelated retirement benefits “from May 2013 to November 2015” and “from December 2016 to
[p]resent.” SSA noted that “[i]n between that time,” appellant was entitled to SSA disability
benefits, and that the FERS/SSA dual benefit offset applied for the periods in which appellant
received SSA age-related retirement benefits. On September 8, 2020 OWCP issued a preliminary
overpayment determination, finding an overpayment in the amount of $90,771.08. However, it
failed to exclude appellant’s receipt of SSA disability benefits from the overpayment period and
amount. OWCP, by decision dated February 12, 2021, finalized the preliminary overpayment
determination.
Accordingly, the Board finds that the case must be remanded to OWCP. On remand,
OWCP shall determine the proper period(s) and amount of overpayment of compensation. It shall
then issue a new preliminary overpayment determination, with an overpayment action request
form, a Form OWCP-20, and instructions for appellant to provide supporting financial
information. After this, and other such further development as deemed ne cessary, OWCP shall
issue a de novo decision.11
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation because she concurrently received SSA age-related retirement benefits while also
receiving FECA benefits without an appropriate offset. The Board further finds that the case is
not in posture for decision with respect to the period(s) and amount of the overpayment.

11

In light of the Board’s disposition regarding Issue 1, Issues 2 and 3 are rendered moot.

6

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2021 merit decision of the Office
of Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
to OWCP for further proceedings consistent with this decision of the Board .
Issued: December 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

